

117 S1588 IS: Captive Primate Safety Act
U.S. Senate
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1588IN THE SENATE OF THE UNITED STATESMay 12, 2021Mr. Blumenthal (for himself, Mr. Booker, Mrs. Feinstein, Mrs. Gillibrand, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Lacey Act Amendments of 1981 to prohibit importation, exportation, transportation, sale, receipt, acquisition, and purchase in interstate or foreign commerce, or in a manner substantially affecting interstate or foreign commerce, or possession, of any live animal of any prohibited primate species.1.Short titleThis Act may be cited as the Captive Primate Safety Act.2.Definition of prohibited primate speciesSection 2 of the Lacey Act Amendments of 1981 (16 U.S.C. 3371) is amended—(1)by redesignating paragraphs (g) through (k) as paragraphs (h) through (l), respectively; and(2)by inserting after paragraph (f) the following:(g)Prohibited primate speciesThe term prohibited primate species means any live species of nonhuman primate, including chimpanzees, galagos, gibbons, gorillas, lemurs, lorises, monkeys, orangutans, tarsiers, or any hybrid of such a species..3.Prohibitions(a)Prohibited actsSection 3 of the Lacey Act Amendments of 1981 (16 U.S.C. 3372) is amended—(1)in subsection (a)—(A)in paragraph (3)(B)(iii), by striking ; or and inserting a semicolon; and(B)by striking paragraph (4) and inserting the following:(4)subject to subsection (f), to import, export, transport, sell, receive, acquire, or purchase in interstate or foreign commerce, or in a manner substantially affecting interstate or foreign commerce, or to possess, any prohibited primate species; or(5)to attempt to commit any act described in paragraphs (1) through (4).;(2)by redesignating subsection (f) as subsection (g); and(3)by inserting before subsection (g) (as so redesignated) the following:(f)Nonapplicability of prohibited primate species offenseSubsection (a)(4) does not apply to—(1)a person exhibiting animals to the public under a Class C license issued by the Department of Agriculture, or a Federal facility registered with the Department of Agriculture that exhibits animals, if such person or facility—(A)holds such license or registration in good standing; and(B)does not allow any individual to come into direct physical contact with a prohibited primate species, other than a lemur or a galago, unless that individual is—(i)a trained professional employee or contractor of the person or facility, or an accompanying employee receiving professional training;(ii)a licensed veterinarian, or a veterinary student accompanying such a veterinarian; or(iii)directly supporting conservation programs of the entity or facility, the contact is not in the course of commercial activity (which may be evidenced by advertisement or promotion of such activity or other relevant evidence), and the contact is incidental to humane husbandry conducted pursuant to a species-specific, publicly available, peer-edited population management and care plan that has been provided to the Secretary with justifications that the plan—(I)reflects established conservation science principles;(II)incorporates genetic and demographic analysis of a multi-institution population of animals covered by the plan; and(III)promotes animal welfare by ensuring that the frequency of breeding is appropriate for the species;(2)a person registered as a research facility by the Department of Agriculture;(3)a State college, university, or agency, or a State-licensed veterinarian;(4)a wildlife sanctuary that cares for prohibited primate species, and—(A)is a corporation that is exempt from taxation under section 501(a) of the Internal Revenue Code of 1986 and described in sections 501(c)(3) and 170(b)(1)(A)(vi) of such Code;(B)does not commercially trade in any prohibited primate species, including offspring, parts, and byproducts of such animals;(C)does not breed any prohibited primate species;(D)does not allow direct contact between the public and any prohibited primate species; and(E)does not allow the transportation and display of any prohibited primate species off-site;(5)a person that has custody of any prohibited primate species solely for the purpose of expeditiously transporting the prohibited primate species to a person described in this subsection with respect to the species; or(6)a person that is in possession of any prohibited primate species that was born before the date of the enactment of the Captive Primate Safety Act, if the person—(A)not later than 180 days after the date of the enactment of such Act, registers each individual animal of each prohibited primate species possessed by the person with the United States Fish and Wildlife Service;(B)does not breed, acquire, or sell any prohibited primate species after the date of the enactment of such Act; and(C)does not allow direct contact between the public and prohibited primate species..(b)Civil penaltiesSection 4(a)(1) of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(a)(1)) is amended—(1)by striking and (f) and inserting (f), and (g); and(2)by striking or (f) and inserting (f), or (g).(c)Criminal penaltiesSection 4(d) of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(d)) is amended—(1)in paragraph (1), by striking and (f) each place it appears and inserting (f), and (g); and(2)in paragraph (3), by striking (d) or (f) and inserting (d), (f), or (g).(d)Effective date; regulations(1)Effective dateSubsections (a) through (c), and the amendments made by those subsections, shall take effect on the earlier of—(A)the date of promulgation of regulations under paragraph (2); and(B)the expiration of the period referred to in paragraph (2).(2)RegulationsNot later than the end of the 180-day period beginning on the date of the enactment of this Act, the Secretary of the Interior shall promulgate regulations implementing the amendments made by this section.4.RegulationsSection 7(a) of the Lacey Act Amendments of 1981 (16 U.S.C. 3376(a)) is amended— (1)in paragraph (1), by striking 3(f) and inserting 3(g); and(2)by adding at the end the following:(3)The Secretary shall, in consultation with other relevant Federal and State agencies, promulgate any regulations necessary to implement section 3(f)..